Opinion of the Court
FeRguson, Judge:
In this case, a bad-conduct discharge became a permissible additional punishment only because of the fact that the offenses of which accused was convicted permitted confinement for six months or more. See Manual for Courts-Martial, United States, 1951, paragraph 127c, section B. The failure of the president so to instruct the court-martial was prejudicial error. United States v Yocom, 17 USCMA 270, 38 CMR 68, this day decided.
The decision of the hoard of review is reversed and the record of trial is returned to the Judge Advocate General of the Navy. The board may reassess the sentence or order a rehearing thereon.
Judge Kilday concurs.